Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed 10/01/2019.
Claims 1-17, 19, 22, 27 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8  recites the limitation "the second activation code" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 6-7, 9, 10, 11, 13, 14, 15, 17, 19, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190053040 in view of 20170308321.
Regarding to claim 1, 20190053040 teaches a method for combined migration and remigration of a network subscription of a source subscriber entity , the method being performed by a profile handling unit of the source subscriber entity (eUICC) , the method comprising:
initiating  a combined migration (migrating from the eUICC to SIM card (profile))
) [see Paragraph 0185] and remigration of the network subscription to a migration service entity (migration of network subscription back to eUICC) [see Paragraph 0195 ] ;
accepting the network subscription to be unavailable to the source subscriber entity upon migration of the network subscription and until remigration of the network subscription back to the source subscriber entity  (eUICC) (downloading the 
However, 20190053040 does not explicitly teach a remigration condition.
20170308321, from the same or similar fields of endeavor, teaches a remigration condition (The first Read processing described above enables the storage system to use the condition in which a Read request is generated for a real page in T4 as a remigration condition, and migrate, when the real page in T4 satisfies the remigration condition, data stored in the real page to T3, thereby immediately migrating the data stored in the real page from T4 to T3) [see Paragraph 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190053040 in view of 20170308321 because 20170308321 suggests that consequently, when the migrated data is frequently accessed, the number of I/O to the storage device 290 in the storage apparatus 200 can be reduced.

Note: wherein accepting the network subscription to be unavailable comprises deleting a profile of the network subscription from the source subscriber entity

wherein the migration start message comprises information identifying a destination subscriber entity to which the network subscription is to be migrated [see Paragraphs 0185 & 0195].
Regarding to claim 3, 20190053040 further teaches obtaining a message from a migration service entity  to make the network subscription unavailable to the source subscriber entity in response to having initiated the combined migration and remigration, and wherein the network subscription is accepted to be unavailable to the source subscriber entity  in response thereto [see Paragraphs 0185 & 0195].
Regarding to claim 4, 20190053040 further teaches  wherein accepting the network subscription to be unavailable comprises one of: deleting a profile of the network subscription from the source subscriber entity ; and accepting  the profile to be one of locked, disabled, and suspended [see Paragraphs 0185 & 0195].
Regarding to claim 6, 20190053040 further teaches obtaining a first activation code token for enabling access to a profile of the network subscription by a destination subscriber entity to which the network subscription is to be migrated [see Paragraphs 0185 & 0195].
Regarding to claim 7, 20190053040 further teaches remigrating   the network subscription back to the source subscriber entity by one of: downloading  and installing a profile of the network subscription from a subscription management entity; and accepting  the profile to be one of unlocked, enabled,  and unsuspended [see Paragraphs 0185 & 0195].

obtaining  a migration start message for initiating a combined migration (migrating from the eUICC to SIM card (profile)) [see Paragraph 0185] and remigration of the network subscription (migration of network subscription back to eUICC) [see Paragraph 0195]; 
enforcing  that the network subscription is unavailable to the source subscriber entity  upon migration of the network subscription and until remigration of the network subscription back to the source subscriber entity (downloading the profile to the eUICC, the method further includes receiving a third request sent by the terminal, where the third request includes a user identity corresponding to the profile, an identifier of the profile, and the identity of the eUICC, and sending a disabling instruction or a deletion instruction to the terminal in response to the third request to disable or deleted the profile, where the disabling instruction or the deletion instruction includes the identity of the eUICC and the identifier of the profile) .
However, 20190053040 does not explicitly teach a remigration condition.
20170308321, from the same or similar fields of endeavor, teaches a remigration condition (The first Read processing described above enables the storage system to use the condition in which a Read request is generated for a real page in T4 as a remigration condition, and migrate, when the real page in T4 satisfies the remigration condition, data stored in the real page to T3, thereby immediately migrating the data stored in the real page from T4 to T3) [see Paragraph 0133].


Regarding to claim 10, 20190053040 further teaches wherein enforcing that the network subscription is unavailable to the source subscriber entity comprises one of: requesting  the source subscriber entity one of lock, disable, and suspend the profile from being accessed by the source subscriber entity [see Paragraphs 0185 & 0195].
Regarding to claim 11, 20190053040 further teaches  upon enforcing that the network subscription is unavailable to the source subscriber entity : updating status of the profile as being unavailable to the source subscriber entity [see Paragraphs 0185 & 0195].

Regarding to claim 13, 20190053040 further teaches wherein the profile remains unavailable to the source subscriber entity 
Regarding to claim 14, 20190053040 further teaches obtaining a first activation code token for enabling access to a profile of the network subscription by a destination 
Regarding to claim 15, 20190053040 further teaches obtaining  an indication from a destination subscriber entity  that the network subscription has been made unavailable to the destination subscriber entity ; and one of unlocking, enabling,  and unsuspending  the profile such that the profile is made accessible to the source subscriber entity [see Paragraphs 0185 & 0195].
Regarding to claim 17, 20190053040 further teaches wherein the migration service entity in one of: a mobile network operator, MNO, entity, in a subscription manager data preparation, SM-DP+, entity ; and  an entity having a trusted relationship with the MNO entity and the SM-DP+ entity [see Paragraphs 0185 & 0195].

Regarding to claim 19, 20190053040 teaches a profile handling unit  for combined migration and remigration of a network subscription of a source subscriber entity , the profile handling unit comprising: processing circuitry ; and a storage medium  storing instructions that, when executed by the processing circuitry , cause the profile handling unit to:
initiate  a combined migration (migrating from the eUICC to SIM card (profile))
) [see Paragraph 0185] and remigration of the network subscription to a migration service entity (migration of network subscription back to eUICC) [see Paragraph 0195 ] ;

However, 20190053040 does not explicitly teach a remigration condition.
20170308321, from the same or similar fields of endeavor, teaches a remigration condition (The first Read processing described above enables the storage system to use the condition in which a Read request is generated for a real page in T4 as a remigration condition, and migrate, when the real page in T4 satisfies the remigration condition, data stored in the real page to T3, thereby immediately migrating the data stored in the real page from T4 to T3) [see Paragraph 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190053040 in view of 20170308321 because 20170308321 suggests that consequently, when the migrated data is frequently accessed, the number of I/O to the storage device 290 in the storage apparatus 200 can be reduced.


obtain  a migration start message for initiating a combined migration (migrating from the eUICC to SIM card (profile)) [see Paragraph 0185] and remigration of the network subscription (migration of network subscription back to eUICC) [see Paragraph 0195]; 
enforce  that the network subscription is unavailable to the source subscriber entity  upon migration of the network subscription and until remigration of the network subscription back to the source subscriber entity (downloading the profile to the eUICC, the method further includes receiving a third request sent by the terminal, where the third request includes a user identity corresponding to the profile, an identifier of the profile, and the identity of the eUICC, and sending a disabling instruction or a deletion instruction to the terminal in response to the third request to disable or deleted the profile, where the disabling instruction or the deletion instruction includes the identity of the eUICC and the identifier of the profile) .
However, 20190053040 does not explicitly teach a remigration condition.
20170308321, from the same or similar fields of endeavor, teaches a remigration condition (The first Read processing described above enables the storage system to use the condition in which a Read request is generated for a real page in T4 as a remigration condition, and migrate, when the real page in T4 satisfies the remigration 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190053040 in view of 20170308321 because 20170308321 suggests that consequently, when the migrated data is frequently accessed, the number of I/O to the storage device 290 in the storage apparatus 200 can be reduced.

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190053040 in view of 20170308321, and further in view of 20170289115.
Regarding to claim 5, 20190053040 and 20170308321 teach the limitations of claim 1 above.
However, 20190053040 and 20170308321 do not explicitly teach wherein the remigration condition pertains to at least one of an expiration time, a data usage limit, and a talk time limit.
20170289115, from the same or similar fields of endeavor, teaches wherein the remigration condition pertains to at least one of an expiration time, a data usage limit, and a talk time limit (remigration condition) [see Paragraph 0040].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of claimed invention to modify the combined system (20190053040 and 20170308321), and further in view of 20170289115 because 20170289115 suggests that these and other matters have presented challenges to efficiencies of updating software used by SEs, and for a variety of related applications.

Allowable Subject Matter
Claims 12, 16, 27  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


CHUONG T. HO
Primary Examiner
Art Unit 2412



/CHUONG T HO/Examiner, Art Unit 2412